Bigelow, C. J.
The precise value of the property alleged to have been stolen in this case was immaterial, and need not be proved or found by the jury. The punishment of the offence charged on the prisoner —■ larceny from the person — and of which he was found guilty, did not depend on the value of the articles taken. The inspection of these articles by the jury, for the purpose of ascertaining that they were of some value, was competent; and if by such inspection they were satisfied that the articles were of value, they were authorized so to find.
Exceptions overruled„